Citation Nr: 0737920	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  07-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran's active duty service included periods from 
November 1942 to January 1946 and from January 1951 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This case has been advanced on the Board's 
docket.

(Consideration of the veteran's claims of entitlement to 
service connection for hearing loss and tinnitus is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)  


FINDINGS OF FACT

1.  The veteran does not have hypertension that is 
attributable to his military service.

2.  The veteran does not have any currently diagnosed back 
disability.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

2.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran submitted a claim for entitlement to service 
connection for hypertension and a back disability in March 
2006.  The veteran claims that he injured his back while 
jumping from a moving vehicle in New Guinea and that he had 
high blood pressure in service.

No service medical records were available for review due to 
possible destruction in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The NPRC also 
reported that no extracts from the Army Surgeon General's 
Office (SGO) were available.  Associated with the claims file 
was a WD AGO Form 53-55 which shows that the veteran was 
involved in campaigns in New Guinea, Southern Philippines, 
and Luzon.  His military occupational specialty was noted to 
be an Amphibian Truck Mechanic.  The record also indicates 
that the veteran was in receipt of the American Service 
Medal, the Asiatic Pacific Service Medal, the Philippine 
Liberation Ribbon with 1 Bronze Star, the Good Conduct Medal, 
the Bronze Star Medal, and the World War II Victory Medal.   

Associated with the claims file are VA outpatient treatment 
reports dated from December 1999 to May 2006.  The records 
are silent for complaints of or treatment for a back 
disability.  An entry dated in February 2000 noted that the 
veteran was diagnosed with hypertension in 1999.  The records 
reveal that the veteran was followed for hypertension during 
the time period noted above.

Analysis

As a preliminary matter, the Board notes that in July 2006, 
the RO made an administrative determination that the 
veteran's service medical records (SMRs) were not available 
from the National Personnel Records Center (NPRC).  Under 
such circumstances, there is a heightened duty to search for 
medical information from alternative sources.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  VA is also under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board observes that the RO made an initial attempt to 
retrieve the veteran's SMRs from the NPRC in March 2006.  The 
NPRC responded that no medical records or extracts from the 
Army Surgeon General's Office were on file for the veteran 
and that the veteran's records had been damaged by fire.  The 
RO sent the veteran a letter in June 2006 in which he was 
requested to provide any SMRs in his possession or 
alternative sources of information if he was aware of any.  
The veteran did not respond to the letter.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including hypertension, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The law allows combat veterans, in certain circumstances, to 
use lay evidence to establish the incurrence of a disease or 
injury in service.  38 U.S.C.A. § 1154(b).  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.  The evidence of record shows that 
the veteran was engaged in campaigns in New Guinea, Southern 
Philippines, and Luzon and received the Philippine Liberation 
Ribbon with 1 Bronze Star.  The Board therefore has accepted 
his account of what happened in service, including a back 
injury.  

Hypertension

As noted, there is medical evidence of a current diagnosis of 
hypertension.  However, there is no showing of a relationship 
to the veteran's period of military service.  While the 
veteran maintained that he had high blood pressure in 
service, the VA outpatient treatment reports document that 
the veteran was diagnosed with hypertension in 1999, more 
than forty-five years after he left service.  Further, the 
veteran has not submitted any other evidence which provides a 
basis for the conclusion that the veteran's current 
hypertension is related to his period of service or 
manifested within one year of the veteran's separation from 
service.  

In short, there is no competent evidence of hypertension 
during service or within a year of the veteran's separation 
from service, and no competent evidence linking the current 
hypertension to service.  The absence of such nexus evidence 
leads to the conclusion that the preponderance of the 
evidence is against the claim.

Back Disability

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of current diagnosis of a back disability.  Without 
medical evidence of a current disability, the analysis ends, 
and the claim must be denied.  As noted, the veteran's SMRs 
are unavailable.  However, the only medical evidence of 
record, the VA outpatient treatment records associated with 
the claim file, are silent for any reference to a diagnosis 
or treatment for a back disability.  Additionally, the 
veteran has not submitted any other evidence to indicate that 
he has been treated for a back disability or has been 
diagnosed with a back disability at any time since service.  
Absent a current diagnosis, an award of service connection is 
not warranted.  The preponderance of the evidence is against 
the claim.

The Board notes that the veteran has alleged that he has 
hypertension and a back disability which should be service 
connected.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu, 
supra.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hypertension or a back disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  



Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for service connection in 
a letter dated in March 2006.  He was informed of the 
elements to satisfy in order to establish service connection.  
He was advised to submit any evidence he had to show that he 
had current disabilities and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, by way of two letters 
dated in March 2006, the veteran was told of the criteria 
used to award disability ratings and the criteria for 
assigning an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No such issues 
are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO 
attempted to obtained the veteran's service medical records.  
VA treatment reports were associated with the claims file.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for hypertension or a back disability should be 
granted.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a back disability is 
denied.  


REMAND

The Board has determined that the remaining issues must be 
remanded for further development.

The veteran has reported significant exposure to acoustic 
trauma during his period of military service.  He was 
afforded a VA examination in March 2007.  The examiner 
conceded that the veteran was exposed to acoustic trauma 
during his military service and that he was also exposed to 
occupational noise exposure working with farm equipment.  The 
examiner diagnosed the veteran with bilateral sensorineural 
hearing loss but concluded that he was unable to provide an 
opinion regarding the etiology of the veteran's hearing loss 
without resorting to mere speculation because the veteran was 
exposed to both military and occupational noise exposure.  
Despite such a conclusion, the Board notes that it does not 
appear that a detailed history regarding the veteran's 
experience with loss of hearing acuity (i.e., when he first 
noticed it and whether he noticed that it had progressed over 
the years since its onset) was obtained.  It was merely noted 
by the examiner that the veteran had both in-service and 
post-service noise exposure; the examiner concluded that the 
record therefore did not provide enough information to allow 
for a medical opinion.  On remand, a detailed history from 
the veteran should be obtained and the examiner should 
consider this evidence as well as the record available in the 
claims file.  

(The form used by the March 2007 examiner suggested that 
tinnitus might have the same etiology as any diagnosed 
hearing loss or might be associated with diagnosed hearing 
loss.  Because of this possibility, the Board will defer 
consideration of the tinnitus claim until after the 
development sought below is completed.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated or evaluated him for hearing 
loss.  After securing the necessary 
releases, obtain those records that 
have not previously been secured.  

2.  Schedule the veteran for a VA 
audiology examination.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the audiologist prior to 
the examination.  The examiner is 
requested to obtain a detailed 
history from the veteran regarding 
the onset of loss of hearing acuity, 
including his recollection of when 
it first manifested.  The examiner 
should consider this history as well 
as the available record and provide 
an opinion as to whether it is at 
least as likely as not that any 
current hearing loss is attributable 
to the veteran's period of military 
service.  The opinion should be 
provided even if a certain amount of 
speculation based on medical 
expertise is required.  It should 
also be noted whether any tinnitus 
has a similar etiology or is 
otherwise associated with diagnosed 
hearing loss.  A complete rationale 
for any opinion expressed must be 
provided.

(The veteran is hereby notified that 
it is his responsibility to report 
for the examination and to cooperate 
in the development of the case, and 
that the consequences of failure to 
report for a VA examination without 
good cause may include denial of his 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the examination 
report to ensure that it is 
responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.  

4.  After undertaking any 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


